    Case 2:17-cv-01223-RJS Document 140 Filed 09/15/20 PageID.1707 Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                                 ORDER DENYING DEFENDANTS
                                                              PAUL KENNETH CROMAR AND
            Plaintiff,                                      BARABARA ANN CROMAR’S MOTION
                                                            FOR EMERGENCY TRO AND MOTION
    v.                                                       FOR LEAVE TO AMEND PLEADING
                                                                       CAPTIONS
    PAUL KENNETH CROMAR, et al.,
                                                                    Case No. 2:17-cv-01223-RJS
            Defendants.
                                                                    Chief Judge Robert J. Shelby


           Before the court is Defendants Paul Kenneth Cromar and Barbara Ann Cromar’s1 Motion

for Emergency TRO (Emergency Motion)2 and Motion for Leave to Amend Pleading Captions.3

The court DENIES the Motion for Leave because the State of Utah, Utah County Sheriff Mike

Smith, and Copper Birch Properties, LLC are not parties to this action and cannot be made

parties by merely adding their names to a caption. Further, the court has reviewed the

Emergency Motion and the Cromars’ Status Report,4 and now DENIES the Emergency Motion

for the reasons explained below.




1
 The Cromars are proceeding pro se and therefore their filings are construed “generously and with the leniency due
pro se litigants.” Nasious v. Two Unknown B.I.C.E. Agents, at Araphoe Cty. Justice Ctr., 492 F.3d 1158, 1161 (10th
Cir. 2007) (citations omitted).
2
    Dkt. 136.
3
 Dkt. 139. In their Motion for Leave, the Cromars ask the court for leave to amend the captions in their Emergency
Motion and Status Report to include the State of Utah, Utah County Sheriff Mike Smith, and Copper Birch
Properties LLC. Id. ¶¶ 1–5. They also represent they have made no other changes to the Emergency Motion and
Status Report other than adding these proposed parties to those filings’ captions. Id. ¶ 6.
4
    Dkt. 138.

                                                        1
    Case 2:17-cv-01223-RJS Document 140 Filed 09/15/20 PageID.1708 Page 2 of 8




                                                    BACKGROUND

           In November 2017, Plaintiff United States of America (Government) filed its Complaint,

alleging the Cromars had not paid their federal income taxes from 1999 through 2005 and

seeking to foreclose on the Cromars’ real property located at 9870 North Meadow Drive, Cedar

Hills, Utah (Property).5 The Cromars never filed an answer to the Complaint. Instead, they filed

numerous motions challenging subject matter jurisdiction.6 The court denied each of those

motions and eventually entered a default against the Cromars in July 2018.7

           The Cromars moved to set aside the entry of default by continuing to challenge this

court’s jurisdiction.8 The court denied the Cromars’ motions and restricted their ability to file

additional motions without first receiving the court’s leave to do so.9 Disregarding the court’s

order that they first obtain leave to file additional documents, the Cromars filed a Cross

Complaint for damages without permission.10 When the court took no action on the Cross

Complaint, the Cromars filed a motion for leave to file their Cross Complaint.11 The court

denied that motion because the Cromars had not demonstrated good cause for the default to be

set aside, had not filed an answer, and had not sought leave to file an untimely answer.12

           In February 2019, the court entered default judgment against Paul Cromar in the amount

of $1,053,028.65, plus interest and other statutory additions. 13 The court further held the


5
    Dkt. 2 (Complaint) ¶¶ 9, 15.
6
    See Dkts. 11, 12, 26, 29, 39, 48, 49, 53, 60, 64, 65, 66, 67.
7
    See Dkt. 63.
8
    See Dkts. 70, 71, 73.
9
    Dkt. 74.
10
     Dkt. 85.
11
     Dkt. 91.
12
     Dkt. 93 at 2.
13
     Dkt. 96 ¶ 2.

                                                              2
 Case 2:17-cv-01223-RJS Document 140 Filed 09/15/20 PageID.1709 Page 3 of 8




Government had perfected its lien interest in the Property, foreclosed the Property in favor of the

Government, and ordered the Property sold at a public sale.14 As a result of their default, the

Cromars lost any and all interest they once had in the Property, including any interest in the sale

proceeds of the Property.15

           The Cromars sought and received permission to file objections to the default judgment.16

Again, the Cromars challenged the court’s jurisdiction.17 They also challenged the default

judgment on due process grounds.18 The court overruled the Cromars’ objections to the default

judgment, finding their arguments unpersuasive.19 The court closed the case on March 5, 2019.20

           In March 2019, the Government moved for and obtained an order of foreclosure and

judicial sale of the Property.21 The Cromars filed two motions for leave to file objections to the

court’s order of foreclosure,22 again seeking to raise subject matter jurisdiction and due process

arguments.23 The court denied the Cromars’ motions.24




14
     Id. ¶¶ 3–5.
15
     Id. ¶¶ 2–5.
16
     See Dkts. 97, 99.
17
     Dkt. 99 at 2.
18
     Id.
19
     Id.
20
     Id.
21
     See Dkts. 103, 104.
22
     See Dkts. 105, 106.
23
     Dkt. 107 at 1.
24
     Id.

                                                   3
 Case 2:17-cv-01223-RJS Document 140 Filed 09/15/20 PageID.1710 Page 4 of 8




            The Cromars appealed several of the court’s rulings25 to the Tenth Circuit Court of

Appeals, including the default judgment.26 The Tenth Circuit affirmed the entry of default

judgment, rejecting each of the Cromars’ arguments on appeal.27 First, the Cromars argued this

court lacked subject matter jurisdiction over this matter.28 The Tenth Circuit rejected that

argument because it was incoherent and unsupported by authority.29 Second, they challenged the

Government’s constitutional authority to impose income taxes. 30 The Tenth Circuit rejected this

argument, noting it was “without merit.”31 Third, the Cromars argued their due process rights

were violated because this court “did not conduct an additional hearing prior to ordering the sale

of Mr. Cromar’s real property,” and they were not given sufficient notice.32 The Tenth Circuit

rejected these arguments because they relied on misapplications of the law.33 Fourth, the

Cromars argued this “court lacked jurisdiction to evict them.”34 The Tenth Circuit rejected this

argument, holding this court “had jurisdiction to require the Cromars to vacate the property and

to order their removal if they refused to comply.”35




25
  See Dkts. 86, 90, 94, 109, 111, 116, 127. The Cromars also filed a collateral attack on this tax case in Utah state
court. See Cromar v. United States, 816 F. App’x 235 (10th Cir. 2020) (unpublished) (affirming the dismissal of the
Cromars’ action).
26
     See United States v. Cromar, 807 F. App’x 821 (10th Cir. 2020) (unpublished).
27
     See id. at 823–26.
28
     Id. at 823–24.
29
     Id.
30
     Id. at 824.
31
     Id.
32
     Id. at 824–25.
33
     Id.
34
     Id. at 825.
35
     Id.

                                                          4
 Case 2:17-cv-01223-RJS Document 140 Filed 09/15/20 PageID.1711 Page 5 of 8




            In March 2020, the Government moved for an order confirming the sale of the Property

and to distribute the proceeds.36 In its motion, the Government explained the Property was sold

at public auction on September 10, 2019.37 It further explained the purchaser deposited a portion

of the purchase price with the court shortly thereafter but did not pay the outstanding amount

until January 2020.38 The delay between the first and second deposit was caused by the

purchasers inability to obtain financing, which was, in part, caused by Mr. Cromar filing a lis

pendens against the Property on June 28, 2019.39 Mr. Cromar had also posted signs on the

property, harassed potential financiers when they visited the property, and harassed the purchaser

at his home.40 Mr. Cromar’s actions were direct violations of this court’s order of foreclosure.41

            The Cromars filed an objection to the Government’s motion.42 They again raised subject

matter jurisdiction and due process arguments. The court rejected those arguments and

confirmed the sale of the Property on April 23, 2020.43

            In May 2020, Non-Party Copper Birch Properties, LLC (Copper Birch) filed an

application for a writ of assistance in possessing the Property it purchased at the foreclosure

sale.44 In its application, Copper Birch described how the Cromars allegedly broke into and

began occupying and damaging the Property despite having been previously removed by the


36
     See Dkt. 117.
37
     Id. at 3.
38
     Id.
39
     Id.
40
     Id. at 4.
41
  See Dkt. 104 ¶ 8 (“Until the Subject Property is sold, Paul Kenneth Cromar . . . shall not record any instruments,
publish any notice, or take any other action that may directly or indirectly tend to adversely affect the value of the
Subject Property or that may tend to deter or discourage potential bidders from participating in the public sale, nor
shall he cause or permit anyone else to do so.”).
42
     See Dkt. 118.
43
     See Dkt. 119.
44
     See Dkt. 122 at 3.

                                                           5
 Case 2:17-cv-01223-RJS Document 140 Filed 09/15/20 PageID.1712 Page 6 of 8




U.S. Marshal’s Office.45 The court denied Copper Birch’s application, however, because Copper

Birch was not and is not a party in this case.46

            Turning to the substantive motion before the court, at 4:12 PM on Friday, September 4,

2020, the Cromars filed their Emergency Motion with the clerks’ office.47 September 4 was the

Friday before the Labor Day holiday. Because of the late filing of the Emergency Motion and

the Labor Day holiday, the motion was not docketed until Tuesday, September 8, 2020.48 The

court was not aware of the Emergency Motion until it was docketed.

            Although it is difficult to understand, the Emergency Motion appears to outline the

following facts. Someone, likely Copper Birch, has obtained a Utah state court order that will

permit them to take possession of the Property.49 The state court order, entered by Judge Kraig J.

Powell of the Fourth Judicial District Court for the State of Utah, apparently permits Copper

Birch—likely with the aid of local law enforcement—to forcibly take the Property from the

Cromars at some time on or after Saturday, September 5, 2020, at 5:00 PM.50

                                                  ANALYSIS

            The Cromars ask the court to “temporarily restrain and enjoin all of the above named

plaintiff parties from enforcing” the state court’s order.51 To support their request, the Cromars

advance their previously-asserted due process arguments and make various other arguments,

including that Copper Birch failed to make timely payment for the Property and lacks standing to


45
     Id. at 3–4.
46
     See Dkt. 131.
47
  The Cromars did not seek leave of court before filing their Emergency Motion in violation of this court’s previous
order. See Dkt. 74.
48
     See Dkt. 136.
49
     Id. ¶ 1.
50
     Id.
51
     Id.

                                                         6
 Case 2:17-cv-01223-RJS Document 140 Filed 09/15/20 PageID.1713 Page 7 of 8




seek a writ of assistance. 52 The court rejects the Cromars’ arguments and denies the Emergency

Motion for the following reasons.

           First, the Cromars make no attempt to establish the elements necessary to demonstrate

entitlement to an injunction—including the likelihood of success on the merits of their claim.

Critically, the Cromars have no claims pending in this matter and never did because the court did

not allow them to file their Cross Complaint.53 Indeed, there are no claims pending before this

court, and the court closed this case in March 2019.54 It is therefore currently impossible for the

Cromars to meet the necessary elements for the injunction they seek.

           Second, the Cromars do not provide any legal argument concerning this court’s authority

to enjoin non-parties, like Copper Birch, from enforcing a state court order without a clear legal

basis. The court denied Copper Birch’s application for a writ of assistance in this court because

it was not a party to this federal court action.55 Thus, the court will not enjoin Copper Birch or

any other non-party from enforcing a state court order unless there is legal support for such

action. Similarly, the court will not prevent a party from enforcing a state court order unless

there is legal justification to do so. The Cromars have offered no such justification.

           Third, to the extent the Cromars challenge the state court order, redress may be available

through a state court appeal or some other mechanism, but they have not shown any basis on

which this court may provide such relief.




52
     See id. ¶¶ 2–8.
53
     See Dkt. 93.
54
     See Dkt. 99.
55
     See Dkt. 131.

                                                    7
 Case 2:17-cv-01223-RJS Document 140 Filed 09/15/20 PageID.1714 Page 8 of 8




           There appears to be no relief the court can grant the Cromars concerning ownership of

the Property. The court entered default judgment against the Cromars over a year ago.56 As a

result of that default judgment, the Cromars lost any and all interest they had in the Property.

The court then denied all of the Cromars’ attempts to set aside that default judgment. When the

Cromars challenged the default judgment on appeal, the Tenth Circuit rejected their challenge

and affirmed the entry of the default judgment.57 Lastly, the court has confirmed the

Government’s sale of the Property at a public auction.58 Accordingly, all relevant issues in this

matter have been conclusively resolved.

                                           CONCLUSION

           For the foregoing reasons, the Emergency Motion59 and the Motion for Leave60 are each

DENIED.

           SO ORDERED this 15th day of September 2020.

                                                       BY THE COURT:


                                                       ___________________________
                                                       ROBERT J. SHELBY
                                                       United States Chief District Judge




56
     See Dkt. 96.
57
     See Cromar, 807 F. App’x at 823–26.
58
     See Dkt. 119.
59
     Dkt. 136.
60
     Dkt. 139.

                                                  8
